The opinion of the court was delivered by
Willakd, C. J.
The question on this appeal is one of the construction of the clause of the charter of the defendant corporation, that provides as follows: “ That the said company shall have the exclusive right of conveyance .or transportation of persons, goods, merchandise and produce over the said railroad to *276be by them constructed, and shall have power to charge for such transportation of persons, goods, produce, merchandise and other articles any sum not exceeding the following rates, viz.: On persons, not exceeding six cents per mile for each person, unless the distance which any person may be transported be less than ten miles, in which case the president and directors- may be entitled to make an extra charge of fifty cents for taking up and putting down such person so transported; for the transportation of goods, produce, merchandise and other articles, not exceeding fifty cents per hundred pounds for each hundred miles on heavy articles, and fifteen cents per cubic foot on articles of measurement for every hundred miles; and for the transportation of the mails such sums as they may agree for with the agents of the-United States.”
The question is, whether cotton, packed in bales, in the manner used for the purpose of transportation, may be regarded as-an “article of measurement,” so as to authorize a charge for the transportation of the same, at the rate of fifteen cents per cubic-foot for every hundred miles. The plaintiff charges that cotton,, in that condition, is to be regarded as a “ heavy article,” within the intent and meaning of the statute. The first inquiry is, whether the court can determine, as matter of law, whether cotton in bales is a heavy article or an article of measurement, in the sense in which these terms are employed in the statute. It , is true, as stated by the Circuit judge in his opinion, that the court takes notice of the general customs of the country; but that does not imply that the usages of business, as a general rule, lay within the judicial notice of the courts. Those customs that have been incorporated as part of the common law, as defined by adjudicated cases, are, beyond question, subjects of judicial notice without proof in point of fact. It is not to be denied that customs may and do become so incorporated, that have had their origin since the period of time to which the common law looks as the test of antiquity. It may well be questioned whether any modern custom becomes incorporated in the common law until it has been established as a matter of fact by judicial authority. The change of the status .of such a question from one of fact to one of law, is by gradual and almost insensible steps, but is of *277merely speculative interest, as it regards the present case. It is clear that the terms heavy articles and articles of measurement cannot be defined, in their application to goods of different kinds, by mere legal authority; but assuming them to be intelligible to those concerned in the business of transportation by rail, or by more general means, their sense must be made apparent by testimony of such a, custom or habit of business as tends to define their import. If these terms are to be regarded as used in a sense peculiar to those engaged in a particular business, then their force can only be ascertained by testimony adduced for that purpose and as matter of fact. That they cannot be regarded in any other sense will become apparent from the consideration of their nature.
It is evident that the term heavy articles is used in a technical .•sense, and not according to its popular use, from the fact that it is contrasted with articles of measurement. Articles of measurement are such as are ordinarily transported by measurement and not by weight. It cannot be said that there is any such class of .articles as articles of measurement in a general sense, and commonly known and understood as such, and hence the term must have a particular or technical sense. Without doubt articles of measurement are charged according to volume, a cubic capacity, because they are light, as compared with the class called heavy, and that accounts for the term heavy being applied to the opposite class, but that affords the réason of the term,'but not its ■definition.
It is said, however, that the statute affords a means by which the terms heavy and articles of measurement may be defined without the aid of extrinsic proof, in such manner as to accomplish what should be regarded as the object of the statute, viz., to make every article transported pay according to a single standard by which the two elements of weight and .volume are brought to a common unit of comparison. It is said that an article that ■weighs thirty pounds and occupies the space of one cubic foot ■will pay an equal amount, whether it is computed according to weight or to measurement, and that, therefore, an article weighing more than thirty pounds to the cubic foot should be charged as heavy, because ic is heavier than the article selected as the unit, *278and that articles of less than thirty pounds per cubic foot should,, for the same reason, be regarded as articles of measurement. This method of gathering the sense of the statute is certainly ingenious, and, if sanctioned by the rules of construction, ought to prevail, notwithstanding its novelty. If the statute indicated an intention to furnish a mathematical formula capable of determining whether any particular article belonged to the one class or to the other, we should be compelled to say that this was the formula, as no other appears, depending wholly on the provisions of the statute, without extrinsic help. But the statute contains nothing that furnishes the indication of such an intent. If' we test the mathematical standard by its fitness to accomplish the general objects of the statute, it must fail. Like all theoretical conceptions, it demands a state of things possible but that may never actually exist. For instance, if all articles carried by rail were of the same value, according to weight or volume, the formula, would approach perfection. But that is not the case. Coai and diamonds, though intimately related through the element that is common to them, are very far removed from each other in point of value. It is clear that any standard that would rank these-articles together as paying the same amount per pound for transportation, wouid be practically an absurdity. The articles subject to railroad transportation are of so varied a character as to value, liability to produce and receive injury, and convenience of handling and transportation, that the absurdity illustrated by the case of coal and diamonds re-appears with more or less distinctness throughout the whole series.
It may be said that classification of freights- into several grades or classes, each paying a rate differing from the others, and passing by the regular steps of gradation from the minimum charge-to the maximum, might obviate the irregularity that would result from the differences of value in the articles so graded in the-application of the rule of computation already stated. If it were possible that practical classification should be based on differences of value alone, this might be the case. But there are other-considerations than that of value that must enter into practical classification, such as liability to produce or sustain damage, and the convenience of handling and transportation. It is apparent. *279that the moment it is admitted that the amount charged for any two commodities respectively, may be regulated independently of their relative weight and volume, the rule of equality propounded in the mathematical formula is violated, as would be the case, in many instances, where differences relative to liability to produce or receive injury, and the convenience of handling and transporting were allowed to'affect the amount of the sums..charged for freight. It is clear that the tendency of such a construction as that contended for would be to compel railroad companies to adjust their business to theoretical standards instead of leaving them free, within certain limits, to arrange their modes of transacting their business according to the exigencies of the business. It is equally clear that the whole purpose of the statute was to fix an upward limit to railroad charges, and not to fix a scale by which they might be computed with reference to a unit common to all classes of goods. This would leave the company free to pursue that course that would be dictated by business necessity or prudence within the limits fixed by law. Such being the case, we must conclude that the act does not afford any means of determining the force of the expressions heavy and articles of measurement, and that these terms must be defined by proof of the custom in practice prevailing at the time of the passage of the act.
There is no evidence in this case in which a construction of these terms can be made in their application to cotton packed in bales, and the judgment appealed from must be set aside and the cause remanded to the Circuit Court for further proceedings.
McIver and McGowan, A. J.’s, concurred.